Citation Nr: 0117839	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  00-06 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increase rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's girlfriend


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1971 to July 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefit sought on 
appeal.

The veteran presented testimony at a Travel Board hearing 
before the undersigned Board Member in May 2001.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Additional action is required prior to appellate disposition.  
The veteran contends that he is entitled to an increased 
rating for his service connected PTSD.  Specifically, he 
contends that he should be evaluated as 100 percent disabled.
 
In the veteran's substantive appeal dated November 2000, he 
indicated that he had current test results at the Bandon VA 
Medical Center (VAMC) in support of his request for a 100 
percent disabling rating for PTSD.  It does not appear from 
the record that an effort was made to obtain those records.  
As such, the RO is requested to obtain the aforementioned 
records and associate them with the claims file.

In May 1999, the veteran was admitted by friends to the VA 
hospital for depression with thoughts of suicide. VA 
outpatient treatment records dated between March 1999 and 
July 1999, indicate the veteran frequently sought treatment 
for his PTSD, to include subjective complaints of suicidal 
ideation, flashbacks, and excessive anger.  A May 1999 letter 
from the Center for Holistic Therapies indicates that the 
veteran consistently failed to function in a work setting and 
the therapist strongly suggested that the veteran refrain 
from working at all because of his PTSD. In an August 2000 VA 
examination, the examiner found that the veteran "may meet 
[the] minimal criteria for residual PTSD" and indicated that 
there was no evidence of unemployability.  The veteran 
testified in May 2001 before the undersigned Board Member 
that he was unable to work around others, frequently isolated 
himself, and was verbally abusive to his family.  His 
girlfriend testified to the same.  Due to the conflicting 
evidence of record, as described in pertinent part above, a 
psychiatric examination is necessary to make a determination 
regarding a claim for a total disability rating for PTSD. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C.A. § 5103A).  

Further, the RO issued a December 1999 rating decision that 
denied a claim of entitlement to total disability based on 
individual unemployability (TDIU).  In January 2000, the 
veteran submitted a notice of disagreement regarding the 
denial of TDIU. Specifically, the veteran stated that "I 
feel that I should not have been denied individual 
unemployment due to my PTSD." As such, the Board has 
jurisdiction over this issue, pending the issuance of a 
statement of the case to the veteran and receipt of his 
timely appeal in response thereto.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).

Finally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should ensure that copies of 
all current and relevant records of 
treatment for PTSD are associated with 
the claims folder, to include treatment 
records at Bandon VAMC as identified by 
the veteran in his November 2000 
substantive appeal.

3.  After associating with the claims 
folder any available records received 
pursuant to the above-requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran.  
The examiner should specifically respond 
to each of the following items:

(a) Does the veteran's PTSD result 
in gross impairment in thought 
processes or communication? 
(b)  Does the veteran's PTSD result 
in persistent delusions or 
hallucinations? 
(c)  Does the veteran's PTSD cause 
grossly inappropriate behavior?
(d)  Does the veteran's PTSD result 
in persistent danger of hurting 
himself or others?
(e)  Does the veteran's PTSD result 
in inability to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene)?
(f)  Does the veteran's PTSD result 
in disorientation to time or place?
(g)  Does the veteran's PTSD cause 
memory loss for names of close 
relatives, his own occupation, or 
his own name?
(h)  Due to the symptoms of his 
PTSD, does the veteran have total 
occupational and social impairment?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO should issue a statement of 
the case concerning the issue of 
entitlement to TDIU.  If, and only if, 
the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 1991).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

7.  Once the foregoing has been completed, 
the RO should again readjudicate the 
veteran's claim for entitlement to an 
increased rating for PTSD.  In the event 
that the claim on appeal is not resolved 
to the satisfaction of the veteran, he 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




